Exhibit 10.7 “***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT PURCHASE AGREEMENT This is an agreement, (“AGREEMENT”), made and entered into as of April 1, 2008 (“EFFECTIVE DATE”) between the BUYER and SELLER (individually a “PARTY” and collectively the “PARTIES”). 1PARTIES 1.1BUYER The Procter & Gamble Manufacturing Company at One Procter & Gamble Plaza, Cincinnati, Ohio 45202, U.S.A., The Procter & Gamble Distributing LLC at One Procter & Gamble Plaza, Cincinnati, Ohio 45202, USA and Procter & Gamble International Operations SA at 47, route de Saint-Georges, 1213 Petit-Lancy 1, Geneva, Switzerland (each entity listed under this heading, individually and collectively, “BUYER”). 1.2SELLER FutureFuel Chemical Company at 2800 Gap Road, Batesville, Arkansas 72501, U.S.A. (“SELLER”). 1.3MULTIPLE BUYER The PARTIES hereby acknowledge and agree that (i) the obligations of SELLER hereunder are for the benefit of, and may be enforced by, each respective BUYER; and (ii) no BUYER shall have any liability to SELLER or any third party hereunder with respect to any breach by or obligation of any other BUYER. 2GOODS 2.1GOODS; SPECIFICATIONS SELLER shall sell and BUYER shall purchase stabilized sodium salt of Nonanoyl OxyBenzene Sulfonate (NOBS) in accordance with the terms and conditions set forth in this AGREEMENT (“GOODS”) in strict compliance with the specifications as set forth in BUYER’s Specification Sheet(s)***which are attached hereto as Exhibit 1 and incorporated herein by reference and forming a part hereof and as may beamended from time to time in accordance with the Section entitled SPECIFICATION CHANGES(“SPECIFICATIONS”). 2.2SPECIFICATION CHANGES 2.2.1GENERAL From time to time, BUYER may in good faithrevise, supplement or otherwise amend the SPECIFICATIONS by written notice to SELLER.These revised SPECIFICATIONS shall become effective sixty (60) calendar days after SELLER’s receipt of such notice (“CHANGE DATE”) unless SELLER provides BUYER with a written objection prior to the CHANGE DATE (“OBJECTION”).SELLER shall act in good faith and use commercially reasonable efforts to accept each revised SPECIFICATIONS.If SELLER ships GOODS against a PURCHASE ORDER (as defined below)requesting GOODS in accordance with the revised SPECIFICATIONS, or if SELLER fails to provide the OBJECTIONwithin such 60-day period, then such revised SPECIFICATIONS shall replace the prior SPECIFICATIONS for purposes of this AGREEMENT. 2.2.2OBJECTION If SELLER provides an OBJECTION prior to the CHANGE DATE, the PARTIES shall promptly discuss the reason for the OBJECTION and attempt in good faith and with commercially reasonable effortsto resolve the 1 “***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
